 
SHARE EXCHANGE AGREEMENT


by and among


Rhino Productions, Inc.
(a Nevada corporation),


Vast Glory Holdings Limited
(a British Virgin Islands company)


and


Yakun Song
 
Dated as of September 13, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 13th day of September 2011, by and among Rhino
Productions, Inc., a Nevada corporation (“Rhino”), Vast Glory Holdings Limited.,
a British Virgin Islands company (the “Company”), and Yakun Song (the
“Shareholder”), upon the following premises:


Preliminary Statement
 
Rhino is a publicly traded corporation quoted on the Over-The-Counter Bulletin
Board (the “OTCBB”).
 
Rhino desires to acquire up to 100% of the issued and outstanding shares of the
Company from the Shareholder in exchange for the issuance of an aggregate eight
million two hundred fifty thousand (8,250,000) shares of Rhino common stock (the
“Exchange Shares”) and the Shareholder is willing to exchange her shares of the
Company in exchange for the Exchange Shares on the terms and subject to the
conditions set forth herein (the “Exchange”). On the Closing Date (as defined in
Section 4.05), the Company will become a wholly-owned subsidiary of Rhino.
 
The boards of directors of Rhino and the Company have determined, subject to the
terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their respective
shareholders.  This Agreement is being entered into for the purpose of setting
forth the terms and conditions of the proposed acquisition.
 
Agreement
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:
 
ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY
 
As an inducement to, and to obtain the reliance of Rhino, except as set forth in
the Company Schedules (as hereinafter defined), the Company represents and
warrants as of the Closing Date, as defined below, as follows:
 
Section 1.01 Incorporation.  The Company is a company duly incorporated, validly
existing, and in good standing under the laws of the British Virgin Islands and
has the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted.  The Company has
delivered to Rhino complete and correct copies of the memorandum of association
and articles of association of the Company as in effect on the date hereof, as
well as a true and correct copy of the Business Registration Certificate of the
Company.  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of Company’s memorandum of association or articles of
association.  The Company has taken all actions required by law, its memorandum
of association and articles of association, or otherwise to authorize the
execution and delivery of this Agreement.  The Company has full power,
authority, and legal capacity and has taken all action required by law, its
memorandum of association and articles of association, and otherwise to
consummate the transactions herein contemplated.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.02 Authorized Shares.   As of the date hereof, the Company has 5,000
issued and outstanding shares.  The issued and outstanding shares are validly
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.
 
Section 1.03 Subsidiaries and Predecessor Corporations.  Except as set forth in
the Company Schedule 1.03, the Company does not have any subsidiaries, and does
not own, beneficially or of record, any shares of or control any other
corporation.  For purposes hereinafter, the term “Company” also includes those
subsidiaries set forth on the Company Schedules.
 
Section 1.04 Financial Statements.
 
(a)   The Company has delivered to Rhino (i) the audited balance sheets of the
Company as of December 31, 2009 and December 31, 2010 and the related audited
statements of operations, stockholders’ equity and cash flows for the fiscal
years ended December 31, 2009 and December 31, 2010   together with the notes to
such statements and the opinion of  Child Van Wagoner & Bradshaw, PLLC,
independent certified public accountants and the unaudited consolidated balance
sheets of the Company and its subsidiaries as of June 30, 2010 and June 30, 2011
and the related unaudited consolidated statements of operations and retained
earnings and cash flows of the Company and its subsidiaries for the six months
then ended. All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved, except that the unaudited interim financial statements were or
are subject to normal adjustments which were not or are not expected to have
a  material adverse effect upon the business, prospects, management, properties,
operations, condition (financial or otherwise) or results of operations of the
Company and its subsidiaries, taken as a whole. The Company balance sheets are
true and accurate and present fairly as of their respective dates the financial
condition of the Company.  As of the date of such balance sheets, except as and
to the extent reflected or reserved against therein, the Company had no
liabilities or obligations (absolute or contingent) which should be reflected in
the balance sheets or the notes thereto prepared in accordance with generally
accepted accounting principles, and all assets reflected therein are properly
reported and present fairly the value of the assets of the Company, in
accordance with generally accepted accounting principles. The statements of
operations, stockholders’ equity and cash flows reflect fairly the information
required to be set forth therein by generally accepted accounting principles.
 
(b)   The Company has duly and punctually paid all governmental fees and taxes
which it has become liable to pay and has duly allowed for all taxes reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and the Company has
made any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.
 
(c)   The books and records, financial and otherwise, of the Company are in all
material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved.
 
Section 1.05 Information.  The information concerning the Company set forth in
this Agreement and in the Company Schedules or delivered to Rhino pursuant
hereto, is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.   
 
 
3

--------------------------------------------------------------------------------

 
            
Section 1.06 Options or Warrants.  There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of the Company.
 
Section 1.07 Absence of Certain Changes or Events.  Since June 30, 2011:
 
(a)   There has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of the
Company;
 
(b)   The Company has not (i) amended its memorandum of association or articles
of association; (ii) declared or made, or agreed to declare or make, any payment
of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (iii) made any material change in its method of management,
operation or accounting, (iv) entered into any other material transaction other
than sales in the ordinary course of its business; or (v) made any increase in
or adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees; and
 
(c)   The Company has not (i) granted or agreed to grant any options, warrants
or other rights for its stocks, bonds or other corporate securities calling for
the issuance thereof, (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except as disclosed herein and except liabilities incurred in the
ordinary course of business; (iii) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights or canceled, or agreed to
cancel, any debts or claims; or (iv) issued, delivered, or agreed to issue or
deliver any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock) except in connection
with this Agreement.
 
Section 1.08 Litigation and Proceedings.  There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of the Company after
reasonable investigation, threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  The Company does not have any knowledge of any material
default on its part with respect to any judgment, order, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.


Section 1.09   Contracts.
 
(a)   All “material” contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which  the Company is a party or by which it
or any of its assets, products, technology, or properties are bound other than
those incurred in the ordinary course of business have been delivered to or made
available to Rhino.  A “material” contract, agreement, franchise, license
agreement, debt instrument or commitment is one which (i) will remain in effect
for more than [six (6)] months after the date of this Agreement or (ii) involves
aggregate obligations of at least one hundred thousand dollars ($100,000);
  
(b)   All contracts, agreements, franchises, license agreements, and other
commitments to which the Company is a party or by which its properties are bound
and which are material to the operations of the Company taken as a whole are
valid and enforceable by the Company in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally; and
 
 
4

--------------------------------------------------------------------------------

 
 
(c)   Except as included or described in the Company Schedule 1.09 or reflected
in the most recent Company balance sheet, the Company is not a party to any oral
or written (i) contract for the employment of any officer or employee which
cannot be terminated by the Company on no more than 30 days notice to the
employee at a cot to the Company of no more than five thousand dollars ($5,000);
(ii) profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) guaranty of any obligation; (iv)
collective bargaining agreement; or (v) agreement with any present or former
officer or director of the Company which contains no more adverse to the Company
than those which would be obtained from a third party.
 
Section 1.10   No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of any indenture,
mortgage, deed of trust, or other material agreement, or instrument to which the
Company is a party or to which any of its assets, properties or operations are
subject.
 
Section 1.11   Compliance With Laws and Regulations.  To the best of its
knowledge, the Company has complied with all applicable statutes and regulations
of the British Virgin Islands (“BVI”), and of each other locality located
therein or other governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of the Company or except to the
extent that noncompliance would not result in the occurrence of any material
liability for the Company.  
 
Section 1.12   Approval of Agreement.  The Board of Directors of the Company has
authorized the execution and delivery of this Agreement by the Company and has
approved this Agreement and the transactions contemplated hereby, and has
recommend to the Shareholder that the Exchange be accepted.
 
Section 1.13 PRC Laws and Regulations. To the best of its knowledge, each of the
Company’s subsidiaries is in compliance with all applicable laws and regulations
of the PRC and Jilin Province and of each other locality located therein.  All
material consents, approvals, authorizations or licenses requisite under PRC law
for the due and proper establishment and operation of the Company’s subsidiaries
doing business in the PRC have been duly obtained from the relevant PRC
governmental authorities and are in full force and effect.
  
Section 1.14 Valid Obligation.  This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER
 
The Shareholder hereby represents and warrants to Rhino as follows.
 
Section 2.01 Good Title.   Shareholder is the record and beneficial owner, and
has good title to the shares of the Company owned by the Shareholder (“Company
Shares”), with the right and authority to sell and deliver such Company Shares,
free and clear of all liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer or adverse claims of any nature
whatsoever.  Upon delivery of any certificate or certificates duly assigned,
representing the same as herein contemplated and/or upon registering of Rhino as
the new owner of such Company Shares in the share register of the Company, Rhino
will receive good title to such Company Shares, free and clear of all liens.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.02 Power and Authority. Shareholder has the legal power, capacity and
authority to execute and deliver this Agreement to consummate the transactions
contemplated by this Agreement, and to perform such Shareholder’s obligations
under this Agreement.  This Agreement constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with the terms hereof.
 
Section 2.03 No Conflicts.  The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of her obligations hereunder
in accordance with the terms hereof: (a) will not require the consent of any
third party or governmental entity under any laws; (b) will not violate any laws
applicable to the Shareholder and (c) will not violate or breach any contractual
obligation to which the Shareholder is a party.
 
Section 2.04 Finder’s Fee.   Shareholder represents and warrants that she has
not created any obligation for any finder’s, investment banker’s or broker’s fee
in connection with the Exchange.
 
Section 2.05 Purchase Entirely for Own Account. The Exchange Shares proposed to
be acquired by the Shareholder hereunder will be acquired for investment for her
own account, and not with a view to the resale or distribution of any part
thereof, and Shareholder has no present intention of selling or otherwise
distributing the Exchange Shares, except in compliance with applicable
securities laws.
 
Section 2.06 Acquisition of Exchange Shares for Investment.
 
(a) Shareholder is acquiring the Exchange Shares for investment for such
Shareholder’s own account and not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and Shareholder has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  Shareholder further represents that she does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Exchange Shares.
 
(b)  Shareholder represents and warrants that such Shareholder (i) can bear the
economic risk of such Shareholder’s respective investments, and (ii) possesses
such knowledge and experience in financial and business matters that such
Shareholder is capable of evaluating the merits and risks of the investment in
Rhino and its securities.
 
(c)  Shareholder is not a “U.S. Person” as defined in Rule 902(k) of Regulation
S of the Securities Act (“Regulation S”) and understands that the Exchange
Shares are not registered under the Securities Act and that the issuance thereof
to such Shareholder is intended to be exempt from registration under the
Securities Act pursuant to Regulation S.  Shareholder has no intention of
becoming a U.S. Person.  At the time of the origination of contact concerning
this Agreement and the date of the execution and delivery of this Agreement,
Shareholder was outside of the United States.  Each certificate representing the
Exchange Shares shall be endorsed with the following legends, in addition to any
other legend required to be placed thereon by applicable federal or state
securities laws:


“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
 
6

--------------------------------------------------------------------------------

 
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
(d)  Shareholder acknowledges that neither the SEC, nor the securities
regulatory body of any state or other jurisdiction, has received, considered or
passed upon the accuracy or adequacy of the information and representations made
in this Agreement.
  
(e)   Shareholder acknowledges that she has carefully reviewed such information
as he has deemed necessary to evaluate an investment in Rhino and its
securities. To the full satisfaction of  Shareholder, he has been furnished all
materials that she has requested relating to Rhino and the issuance of the
Exchange Shares hereunder, and  h Shareholder has been afforded the opportunity
to ask questions of Rhino’s representatives to obtain any information necessary
to verify the accuracy of any representations or information made or given to
the Shareholder.  Notwithstanding the foregoing, nothing herein shall derogate
from or otherwise modify the representations and warranties of Rhino set forth
in this Agreement, on which   the Shareholder has relied in making an exchange
of her  Company Shares for the Exchange Shares.
 
(f)  Shareholder understands that the Exchange Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Exchange Shares or any available exemption
from registration under the Securities Act, the Exchange Shares may have to be
held indefinitely.   Shareholder further acknowledges that the Exchange Shares
may not be sold pursuant to Rule 144 promulgated under the Securities Act unless
all of the conditions of Rule 144 are satisfied (including, without limitation,
Rhino’s compliance with the reporting requirements under the Securities Exchange
Act of 1934, as amended (“Exchange Act”)).
 
(h)   Shareholder agrees that, notwithstanding anything contained herein to the
contrary, the warranties, representations, agreements and covenants of
Shareholder under this Section 2.06 shall survive the Closing for the period set
forth in Section 8.11.
 
Section 2.07 Additional Legend; Consent. Additionally, the Exchange Shares will
bear any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended. Shareholder consents to Rhino making a notation on its records or
giving instructions to any transfer agent of Exchange Shares in order to
implement the restrictions on transfer of the Exchange Shares.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF RHINO
 
As an inducement to, and to obtain the reliance of the Company and the
Shareholder, except as set forth in the Rhino Schedules (as hereinafter
defined), Rhino represents and warrants, as of the date hereof and as of the
Closing Date, as follows:
 
Section 3.01 Organization.  Rhino is a corporation duly incorporated, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  Included in the Rhino SEC Reports (as
defined below) are complete and correct copies of the articles of incorporation
and bylaws of Rhino (the “Articles”) as in effect on the date hereof. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of Rhino’s
Articles.  Rhino has taken all action required by law, its Articles, or
otherwise to authorize the execution and delivery of this Agreement, and Rhino
has full power, authority, and legal right and has taken all action required by
law, its Articles, or otherwise to consummate the transactions herein
contemplated.
 
Section 3.02 Capitalization. 
 
(a) Rhino’s authorized capitalization consists of 70,000,000 shares of common
stock, par value $0.001 per share, of which 3,809,600 shares are issued and
outstanding, and 5,000,000 shares of preferred stock, par value $0.001 per
share, none of which have been issued or are outstanding.   All issued and
outstanding shares are legally issued, fully paid, and non-assessable and not
issued in violation of the preemptive or other rights of any person. As of the
Closing Date, no shares of Rhino’s common stock were reserved for issuance upon
the exercise of outstanding options to purchase the common stock; no shares of
common stock were reserved for issuance upon the exercise of outstanding
warrants to purchase shares of Rhino common stock; and no shares of common stock
were reserved for issuance upon the conversion of any outstanding convertible
notes, debentures or other securities.  All outstanding shares of Rhino common
stock have been issued and granted in compliance with (i) all applicable
securities laws and (in all material respects) other applicable laws and
regulations, and (ii) all requirements set forth in any applicable Contracts.
 
                   (b) There are no equity securities, partnership interests or
similar ownership interests of any class of any equity security of Rhino, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding.   Except as contemplated by this
Agreement, there are no subscriptions, options, warrants, equity securities,
partnership interests or similar ownership interests, calls, rights (including
preemptive rights), commitments or agreements of any character to which Rhino is
a party or by which it is bound obligating Rhino to issue, deliver or sell, or
cause to be issued, delivered or sold, or repurchase, redeem or otherwise
acquire, or cause the repurchase, redemption or acquisition of, any shares of
capital stock, partnership interests or similar ownership interests of Rhino or
obligating Rhino to grant, extend, accelerate the vesting of or enter into any
such subscription, option, warrant, equity security, call, right, commitment or
agreement.  There is no plan or arrangement to issue shares of Rhino common
stock, except as set forth in this Agreement.
 
Except as contemplated by this Agreement, there are no registration rights, and
there is no voting trust, proxy, rights plan, anti-takeover plan or other
agreement or understanding to which Rhino is a party or by which it is bound
with respect to any equity security of any class of Rhino, and there are no
agreements to which Rhino is a party, or which Rhino has knowledge of, which
conflict with this Agreement or the transactions contemplated herein or
otherwise prohibit the consummation of the transactions contemplated hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.03 Subsidiaries.  Rhino does not have any predecessor corporation(s),
no subsidiaries, and does not own, beneficially or of record, any shares of any
other corporation.
 
Section  3.04 SEC Filings; Financial Statements. 
 
(a) Rhino has made available to the Company a correct and complete copy, or
there has been available on EDGAR, copies of each report, registration statement
and definitive proxy statement filed by Rhino with the SEC since January 1, 2009
(the “Rhino SEC Reports”), which are all the forms, reports and documents
required to be filed by Rhino with the SEC since January 1, 2009. As of their
respective dates, the Rhino SEC Reports: (i) were prepared in accordance and
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Rhino SEC Reports, and (ii) did not at the time
they were filed (and if amended or superseded by a filing prior to the date of
this Agreement then on the date of such filing and as so amended or superseded)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(b) Included in the Rhino SEC Reports are (i) the audited balance sheet of Rhino
as of December 31, 2009 and the related audited statements of operations,
stockholders’ equity and cash flows for December 31, 2009, together with the
notes to such statements and the opinion of Kyle L. Tingle, CPA, LLC,
independent certified public accountants, with respect thereto; (ii) the audited
balance sheet of Rhino as of December 31, 2010 and the related audited
statements of operations, stockholders’ equity and cash flows for December 31,
2010, together with the notes to such statements and the opinion of Child Van
Wagoner & Bradshaw, PLLC, independent certified public accountants, with respect
thereto; and (iii) the unaudited balance sheets of Rhino as of June 30, 2010 and
June 30, 2011 and the related audited statements of operations, stockholders’
equity and cash flows for the six months ended June 30, 2010 and June 30, 2011,
together with the notes to such statements.
 
(c) Each set of financial statements (including, in each case, any related notes
thereto) contained in the Rhino SEC Reports comply as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with U.S. GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto) and each fairly presents in all material respects the financial
position of Rhino at the respective dates thereof and the results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are subject to normal adjustments which
were not or are not expected to have a  material adverse effect upon the
business, prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of Rhino, taken as a whole (“Material
Adverse Effect”). The Rhino balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of Rhino.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, Rhino had no liabilities or obligations (absolute or
contingent) which should be reflected in the balance sheets or the notes thereto
prepared in accordance with generally accepted accounting principles, and all
assets reflected therein are properly reported and present fairly the value of
the assets of Rhino, in accordance with generally accepted accounting
principles. The statements of operations, stockholders’ equity and cash flows
reflect fairly the information required to be set forth therein by generally
accepted accounting principles;
 
 
9

--------------------------------------------------------------------------------

 
 
(d) Rhino has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable which, in the
aggregate, are less than $3,000;
 
(e) Rhino has timely filed all state, federal or local income and/or franchise
tax returns required to be filed by it from inception to the date hereof.  Each
of such income tax returns reflects the taxes due for the period covered
thereby, except for amounts which, in the aggregate, are immaterial; and
  
(f) The books and records, financial and otherwise, of Rhino are in all material
aspects complete and correct and have been maintained in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved.
 
Section 3.05 Information   The information concerning Rhino set forth in this
Agreement and the Rhino Schedules is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.  In addition, Rhino
has fully disclosed in writing to the Company (through this Agreement, the Rhino
SEC Reports or the Rhino Schedules) all information relating to matters
involving Rhino or its assets or its present or past operations or activities
which (i) indicated or may indicate, in the aggregate, the existence of a
greater than $10,000 liability, (ii) have led or may lead to a competitive
disadvantage on the part of Rhino or (iii) either alone or in aggregation with
other information covered by this Section, otherwise have led or may lead to a
material adverse effect on Rhino, its assets, or its operations or activities as
presently conducted or as contemplated to be conducted after the Closing Date,
including, but not limited to, information relating to governmental, employee,
environmental, litigation and securities matters and transactions with
affiliates.
 
Section 3.06 Options or Warrants.   There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of Rhino.
 
Section   3.07 Absence of Certain Changes or Events.  Since June 30, 2011:
 
(a) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of Rhino or (ii) any damage,
destruction or loss to Rhino (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets or
condition of Rhino;
 
(b) Rhino has not (i) amended its Articles except as required by this Agreement;
(ii) declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are outside of the ordinary
course of business or material considering the business of Rhino; (iv) made any
material change in its method of management, operation, or accounting; (v)
entered into any transactions or agreements other than in the ordinary course of
business; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or  termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its salaried employees whose monthly compensation exceed $1,000; or  (viii) made
any increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;
 
 
10

--------------------------------------------------------------------------------

 
 
(c) Rhino has not (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent Rhino
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than $1,000), or canceled, or agreed to cancel, any debts or claims (except
debts or claims which in the aggregate are of a value less than $1,000); (v)
made or permitted any amendment or termination of any contract, agreement, or
license to which it is a party if such amendment or termination is material,
considering the business of Rhino; or (vi) issued, delivered or agreed to issue
or deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement; and
 
(d)  Rhino has not become subject to any law or regulation which materially and
adversely affects, or in the future, may adversely affect, the business,
operations, properties, assets or condition of Rhino.
 
Section 3.08 Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of Rhino, threatened
against Rhino, or affecting Rhino or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign,
or before any arbitrator of any kind.  Rhino is not in default with respect to
any judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental agency or instrumentality.
 
Section  3.09 Contracts.
 
(a) Rhino is not a party to any contract, franchise, license agreement,
agreement, debt instrument or other commitments whether such agreement is in
writing or oral;
 
(b) Rhino is not a party to or bound by any judgment, order, writ, injunction,
decree, or award; and
 
(c) Rhino is not a party to any oral or written (i) contract for the employment
of any officer or employee; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of Rhino.
 
Section 3.10 No Conflict With Other Instruments.   The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which
Rhino is a party or to which any of its assets, properties or operations are
subject.
 
Section 3.11 Compliance With Laws and Regulations.  Rhino has complied with all
applicable statutes and regulations of any federal, state, or other applicable
governmental entity or agency thereof.  This compliance includes, but is not
limited to, the filing of all reports to date with federal and state securities
authorities.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.12  Approval of Agreement.  The Board of Directors of Rhino has
authorized the execution and delivery of this Agreement by Rhino and has
approved this Agreement and the transactions contemplated hereby.
 
Section 3.13 Material Transactions or Affiliations.  Except as disclosed herein,
in the Rhino SEC Reports and in the Rhino Schedules, there exists no contract,
agreement or arrangement between Rhino and any predecessor and any person who
was at the time of such contract, agreement or arrangement an officer, director,
or person owning of record or known by Rhino to own beneficially, 5% or more of
the issued and outstanding common shares of Rhino and which is to be performed
in whole or in part after the date hereof or was entered into since January 1,
2009.  Neither any officer, director, nor 5% Shareholders of Rhino has, or has
had since inception of Rhino, any known interest, direct or indirect, in any
such transaction with Rhino which was material to the business of Rhino.  Rhino
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other transaction with, any such affiliated
person.
 
Section 3.14 Valid Obligation.  This Agreement and all agreements and other
documents executed by Rhino in connection herewith constitute the valid and
binding obligation of Rhino, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
Section 3.15 Exchange Act Compliance.
 
Rhino is in compliance with, and current in, all of the reporting, filing and
other requirements under the Exchange Act, the Rhino common stock has been
registered under Section 12(g) of the Exchange Act, and Rhino is in compliance
with all of the requirements under, and imposed by, Section 12(g) of the
Exchange Act, except where a failure to so comply is not reasonably likely to
have a Material Adverse Effect on Rhino.
 
Section 3.16 Title to Property.  Rhino does not own or lease any real property
or personal property.  There are no options or other contracts under which Rhino
has a right or obligation to acquire or lease any interest in real property or
personal property.
 
Section 3.17 Intellectual Property.  Rhino does not own, license or otherwise
have any right, title or interest in any intellectual property.
 
ARTICLE III


ARTICLE IV
PLAN OF EXCHANGE
 
Section 4.01 The Exchange. On the terms and subject to the conditions set forth
in this Agreement, on the Closing Date, the Shareholder shall assign, transfer
and deliver, free and clear of all liens, pledges, encumbrances, charges,
restrictions or known claims of any kind, nature, or description, the number of
shares of the Company set forth on the Company Schedules attached hereto,
constituting all of the shares of the Company held by such shareholder; the
objective of such Exchange being the acquisition by Rhino of 100% of the issued
and outstanding shares of the Company.  In exchange for the transfer of such
securities by the Shareholder, Rhino shall issue to the Shareholder, their
affiliates or assigns, a total of eight million two hundred fifty thousand
(8,250,000) shares of Rhino common stock pursuant to Table 1 attached hereto,
representing approximately 86% of the total shares of common stock of Rhino, for
all of the outstanding shares of the Company held by the Shareholder. At the
Closing Date, the Shareholder shall, on surrender of their certificate or
certificates representing his Company Shares to Rhino or its registrar or
transfer agent, be entitled to receive a certificate or certificates evidencing
his proportionate interest in the Exchange Shares.
  
 
12

--------------------------------------------------------------------------------

 
 
Upon consummation of the transaction contemplated herein, all of the issued and
outstanding shares of the Company shall be held by Rhino. Upon consummation of
the transaction contemplated herein there shall be 12,059,600 shares of Rhino
common stock issued and outstanding.
 
Section 4.02 Closing.  The closing (the “Closing” or the “Closing Date”) of the
transactions contemplated by this Agreement shall occur on September 13, 2011
upon the exchange of the shares of Rhino and the Company as described in Section
4.01 herein. Such Closing shall take place at a mutually agreeable time and
place, and be conditioned upon all of the conditions of the Offering being met.
 
Section 4.03 Closing Events.  At the Closing, Rhino, the Company and the
Shareholder shall execute, acknowledge, and deliver (or shall ensure to be
executed, acknowledged, and delivered), any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.
 
Section 4.04 Termination.  This Agreement may be terminated by the Board of
Directors of the Company or Rhino only in the event that Rhino or the Company
does not meet the conditions precedent set forth in Articles VI and VII.  If
this Agreement is terminated pursuant to this section, this Agreement shall be
of no further force or effect, and no obligation, right or liability shall arise
hereunder.


ARTICLE V
SPECIAL COVENANTS
 
Section 5.01 Delivery of Books and Records.   At the Closing, Rhino shall
deliver to the Company, the originals of the corporate minute books, books of
account, contracts, records, and all other books or documents of Rhino which is
now in the possession of Rhino or its representatives.
 
Section 5.02 Third Party Consents and Certificates.  Rhino and the Company agree
to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.
 
Section 5.03 Designation of Officer.  At the Closing, Fengying Su shall become
the Chief Financial Officer of Rhino. 
 
 Section 5.04 Indemnification.
 
(a) The Company hereby agrees to indemnify Rhino and each of the officers,
agents and directors of Rhino as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever) (the “Loss”), to which it or they may become subject arising
out of or based on any inaccuracy appearing in or misrepresentations made under
Article I of this Agreement.  The indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions contemplated
hereby and termination of this Agreement for one year following the Closing.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)                 Shareholder agrees to indemnify Rhino and each of the
officers, agents and directors of Rhino as of the date of execution of this
Agreement against any Loss, to which she or they may become subject arising out
of or based on any inaccuracy appearing in or misrepresentations made under
Article II of this Agreement.  The indemnification provided for in this
paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement for one year following the
Closing.
 
Section 5.05 The Acquisition of Exchange Shares.  Rhino and the Company
understand and agree that the consummation of this Agreement, including the
issuance of the Exchange Shares to the Shareholder in exchange for the Company
Shares as contemplated hereby constitutes the offer and sale of securities under
the Securities Act and applicable state statutes.  Rhino and the Company agree
that such transactions shall be consummated in reliance on exemptions from the
registration and prospectus delivery requirements of such statutes, which
depend, among other items, on the circumstances under which such securities are
acquired.
 
(a) In connection with the transaction contemplated by this Agreement, Rhino and
the Company shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the jurisdictions where the Shareholder resides unless an exemption
requiring no filing is available in such jurisdictions, all to the extent and in
the manner as may be deemed by such parties to be appropriate.
 
(b) In order to more fully document reliance on the exemptions as provided
herein, the Company, the Shareholder, and Rhino shall execute and deliver to the
other, at or prior to the Closing, such further letters of representation,
acknowledgment, suitability, or the like as the Company or Rhino and their
respective counsel may reasonably request in connection with reliance on
exemptions from registration under such securities laws.
 
(c) The Shareholder acknowledges that the basis for relying on exemptions from
registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.
 
Section 5.06 Sales of Securities Under Rule 144, If Applicable.
 
(a) Rhino will use its best efforts to at all times satisfy the current public
information requirements of Rule 144 promulgated under the Securities Act so
that its shareholders can sell restricted securities that have been held for one
year or more or such other restricted period as required by Rule 144 as it is
from time to time amended.
 
(b) Upon being informed in writing by any person holding restricted stock of
Rhino that such person intends to sell any shares under rule 144 promulgated
under the Securities Act (including any rule adopted in substitution or
replacement thereof), Rhino will certify in writing to such person that it is
compliance with Rule 144 current public information requirement to enable such
person to sell such person’s restricted stock under Rule 144, as may be
applicable under the circumstances.
 
(c) If any certificate representing any such restricted stock is presented to
Rhino’s transfer agent for registration or transfer in connection with any sales
theretofore made under Rule 144, provided such certificate is duly endorsed for
transfer by the appropriate person(s) or accompanied by a separate stock power
duly executed by the appropriate person(s) in each case with reasonable
assurances that such endorsements are genuine and effective, and is accompanied
by a legal opinion that such transfer has complied with the requirements of Rule
144, as the case may be, Rhino will promptly instruct its transfer agent to
register such transfer and to issue one or more new certificates representing
such shares to the transferee and, if appropriate under the provisions of Rule
144, as the case may be, free of any stop transfer order or restrictive legend.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 5.07 Assistance with Post-Closing SEC Reports and Inquiries.  Upon the
reasonable request of Rhino, after the Closing Date, the Company shall use its
commercially reasonable best efforts to provide such information available to
it, including information, filings, reports, financial statements or other
circumstances of Rhino occurring, reported or filed prior to the Closing, as may
be necessary or required by Rhino for the preparation of the reports that Rhino
is required to file after Closing with the SEC to remain in compliance and
current with its reporting requirements under the Exchange Act, or filings
required to address and resolve matters as may relate to the period prior to
Closing and any SEC comments relating thereto or any SEC inquiry thereof.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF RHINO
 
The obligations of Rhino under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:
 
Section 6.01 Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by the Company in this Agreement were true
when made and shall be true at the Closing Date with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date (except for changes therein permitted by this Agreement).  The Company
shall have performed or complied with all covenants and conditions required by
this Agreement to be performed or complied with by the Company prior to or at
the Closing.  Rhino shall be furnished with a certificate, signed by a duly
authorized executive officer of the Company and dated the Closing Date, to the
foregoing effect. The representations and warranties made by the Shareholders in
this Agreement were true when made and shall be true at the Closing Date with
the same force and effect as if such representations and warranties were made at
and as of the Closing Date (except for changes therein permitted by this
Agreement).  
 
Section 6.02 No Governmental Prohibition.   No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.
 
Section 6.03  Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company after the Closing Date on the basis as presently
operated shall have been obtained.
 
Section 6.04 Other Items. Rhino shall have received such further opinions,
documents, certificates or instruments relating to the transactions contemplated
hereby as Rhino may reasonably request.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY
AND THE SHAREHOLDER
 
The obligations of the Company and the Shareholder under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:
 
Section 7.01 Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by Rhino in this Agreement were true when
made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, Rhino shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied with by
Rhino. The Company shall be furnished with a certificate, signed by a duly
authorized executive officer of Rhino and dated the Closing Date, to the
foregoing effect.
 
                  Section 7.02 No Governmental Prohibition.  No order, statute,
rule, regulation, executive order, injunction, stay, decree, judgment or
restraining order shall have been enacted, entered, promulgated or enforced by
any court or governmental or regulatory authority or instrumentality which
prohibits the consummation of the transactions contemplated hereby.
 
Section 7.03 Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of Rhino after the Closing Date on the basis as presently operated
shall have been obtained.
 
Section 7.04 Other Items.   The Company shall have received further opinions,
documents, certificates, or instruments relating to the transactions
contemplated hereby as the Company may reasonably request.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.01 Brokers.   Rhino and the Company agree that, except as set out on
Schedule 8.01 attached hereto, there were no finders or brokers involved in
bringing the parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement.  Rhino and the Company agree to
indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.
 
Section 8.02 Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Nevada.  Venue for all matters shall be in New York, New York, without giving
effect to principles of conflicts of law thereunder.  Each of the parties (a)
irrevocably consents and agrees that any legal or equitable action or
proceedings arising under or in connection with this Agreement shall be brought
exclusively in the federal courts of the United States. By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 8.03 Notices.   Any notice or other communications required or permitted
hereunder shall  be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:
  
If to the Company, to:

 
Number 01 Commercial Street
Kuntai International Center
Chaowai Road, Chaoyang District
Beijing, People’s Republic of China 100020
Attention: Ya Kun Song, Chief Executive Officer

  

 
If to Rhino, to:
        Number 01 Commercial Street
        Kuntai International Center
        Chaowai Road, Chaoyang District
        Beijing, People’s Republic of China 100020
        Attention: Ya Kun Song, Chief Executive Officer
    With copies to (which shall not constitute notice):
 
Eaton & Van Winkle LLP
3 Park Avenue, 16th floor
New York, New York 10016
Attention: Vincent J. McGill, Esq.
 

   
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.


                  Section 8.04 Attorney’s Fees.  In the event that either party
institutes any action or suit to enforce this Agreement or to secure relief from
any default hereunder or breach hereof, the prevailing party shall be reimbursed
by the losing party for all costs, including reasonable attorney’s fees,
incurred in connection therewith and in enforcing or collecting any judgment
rendered therein.
 
                   Section 8.05 Confidentiality.  Each party hereto agrees with
the other that, unless and until the transactions contemplated by this Agreement
have been consummated, it and its representatives will hold in strict confidence
all data and information obtained with respect to another party or any
subsidiary thereof from any representative, officer, director or employee, or
from any books or records or from personal inspection, of such other party, and
shall not use such data or information or disclose the same to others, except
(i) to the extent such data or information is published, is a matter of public
knowledge, or is required by law to be published; or (ii) to the extent that
such data or information must be used or disclosed in order to consummate the
transactions contemplated by this Agreement.  In the event of the termination of
this Agreement, each party shall return to the other party all documents and
other materials obtained by it or on its behalf and shall destroy all copies,
digests, work papers, abstracts or other materials relating thereto, and each
party will continue to comply with the confidentiality provisions set forth
herein.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 8.06 Public Announcements and Filings.  Unless required by applicable
law or regulatory authority, none of the parties will issue any report,
statement or press release to the general public, to the trade, to the general
trade or trade press, or to any third party (other than its advisors and
representatives in connection with the transactions contemplated hereby) or file
any document, relating to this Agreement and the transactions contemplated
hereby, except as may be mutually agreed by the parties.  Copies of any such
filings, public announcements or disclosures, including any announcements or
disclosures mandated by law or regulatory authorities, shall be delivered to
each party at least one (1) business day prior to the release thereof.
 
Section 8.07 Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.
 
Section 8.08 Third Party Beneficiaries.  This contract is strictly between
Rhino, the Company and the shareholders of the Company and, except as
specifically provided, no director, officer, stockholder (other than the
Shareholder), employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.
 
Section 8.09 Expenses.  Subject to Article VI and VII above, whether or not the
Exchange is consummated, each of Rhino and the Company will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Exchange or any of the other transactions contemplated
hereby.
 
Section 8.10 Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.
 
Section 8.11 Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of one year.
 
Section 8.12 Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
 
Section 8.13 Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may by amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.
 
Section 8.14 Best Efforts.   Subject to the terms and conditions herein
provided, each party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed, or caused this Agreement
to be executed on their behalf, by their respective officers, hereunto duly
authorized, as of the date first-above written.
 

 
Rhino Productions, Inc.
           
By:
/s/ Yakun Song      
Name: Yakun Song
Title: Chief Executive Officer
                   
Vast Glory Holdings Limited
 
   
By:
/s/ Yakun Song
     
Name:  Yakun Song
     
Title:  Director
   
 
      /s/ Yakun Song      
Yakun Song, as the sole shareholder of Vast Glory Holdings Limited
                         

 
 
19

--------------------------------------------------------------------------------

 


Table 1:  Exchange Shares to be Issued
 
VAST GLORY HOLDING LIMITED SHAREHOLDERS
 
Name of Vast Glory Holdings  Limited 
Shareholder
Vast Glory
Holdings Limited
Stock Ownership
%
Shares of Vast
Glory Holdings
Limited
Shares of Rhino Productions,
Inc. Common Stock
Ya Kun Song
100%
 
8,250,000
 
   
 
                                               

 
Total
 
 
20

--------------------------------------------------------------------------------

 

 
Vast Glory Holdings Limited
Share Exchange Agreement
Company Schedules
September 13, 2011


Section 1.03
Subsidiaries
 
HK Foods Logistics, Ltd., a Hong Kong company
 
Section 1.04
Financial Statements
 
Audited financial statements for the years ended December 31, 2010 and December
31, 2011 and unaudited financial statements for the six months ended June 30,
20010 and June 30, 2011 are attached.
 
Section 1.06
Options and Warrants
None.
 
 
Section 1.07
Absence of Certain Changes or Events
 
None.
 
 
Section 1.08
Litigation and Proceedings
 
None.
 
Section 1.09
Contracts
 
None.
 

 
 
21

--------------------------------------------------------------------------------

 
 
Rhino Productions, Inc. (“Rhino”)
Share Exchange Agreement
Rhino Schedules
September 13, 2011


Section 2.04
SEC Reports;Financial Statements
 
See SEC filings.
 
 
Section 2.07
Absence of Certain Changes or Events
 
None.
 
 
Section 2.08
Litigation and Proceedings
 
None.
 
Section 2.09
Contracts
 
None.
 
 


 
22

--------------------------------------------------------------------------------